The defendant was tried to a jury for rape and related offenses arising from the same incident. There is no substance to the defendant’s claim of impropriety in remarks made by the assistant district attorney in closing argument in which the latter referred to the “story” told to the police by the rape victim on the evening of the day of the incident. The record makes clear, contrary to the defendant’s assertions, (1) that the assistant district attorney was not thereby asserting that the victim had made a “fresh complaint” to the police, and (2) that there was an abundance of evidence, admitted without objection from the defendant, to support the prosecutor’s remarks. Moreover, the judge properly instructed the jury on the only evidence of fresh complaint asserted by the Commonwealth, which had also been introduced without objection, through the *805testimony of both the victim and an individual to whom she had talked directly following the incident.
The case was submitted on briefs.
Daniel F. Toomey for the defendant.
John J. Droney, District Attorney, Alan Kovacs, Bonnie H. MacLeod-Griffin, & Harry C. Mezer, Assistant District Attorneys, for the Commonwealth.

Judgments affirmed.